 160DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By theirconduct described above in section III, the Respondent Unions haveengaged in and are engaging in unfair labor practices within the meaning of Section8(b)(1)(A)and (2)of the Act.5.Theaforesaid unfair labor practices are unfair labor practices affecting com-mercewithin themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]LibertyCoach Company,Inc.andMillmen Local 2768, UnitedBrotherhood of Carpenters&Joiners of America,AFL-CIO.Case No. 10-C.4-4229.July 20, 1960DECISION AND ORDEROn January 8, 1960, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions and a supporting brief, a request for oral argument, anda motion to dismiss or in the 'alternative to reopen the record beforean unbiased Trial Examiner.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Fanning].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner,' with the following correc-tions, additions, and modifications.1.The Respondent's union hostility:We agree with the Trial Ex-aminer that, in precipitately closing its plant and laying off its em-ployees on or about July 25, 1959, immediately after a majority ofemployees came to work wearing union buttons for the first time, the"We find without merit the Respondent's allegations of bias and prejudice on the partof the Trial Examiner.We are satisfied, on the basis of our scrutiny of the entire record,that he conducted the hearing fairly, that his credibility findings are not clearly errone-ous, and that most of his factual findings, as well as his ultimate conclusions,are sup-ported by the record.SeeStandard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188F. 2d 362(C.A. 1) ;Sealtest Southern Dairies, 126NLRB 1223;Lewisville FlooringCompany,108 NLRB 1442, 1445;The Raser Tanning Co.v.N.L.R.B.,276 F. 2d 80(C.A. 6), enfg. 122 NLRB 640,a proceeding heard by the same Trial Examiner.TheRespondent'smotion to dismiss and its alternative motion to reopen the record are,therefore,hereby denied.Its request for oral argument is also denied because the recordand the Respondent's exceptions and brief,in our opinion, adequately set forth the issuesand the positions of the parties.128 NLRB No. 24. LIBERTY COACH COMPANY, INC.161Respondent was not motivated by "business difficulties," as it asserted,but by a desire to thwart the union organization of its employees-We base this finding in part on the Respondent's antagonism to the-union organization of its employees as evidenced by interrogation, re-marks, and threats.In June 1959, when the plant, a new operation, was being staffed,,Blair,then the plant superintendent,2 told Hardy, an applicant foremployment, that the Respondent "was going to pay a wage equivalentto your union and they didn't want the union there . . . don't wantto be bothered with them"; told Newman, another applicant, that theRespondent "wasn't going to have no union . . . they was going topay a wage that the men wouldn't want a union out there"; and askedThrelkeld, when he was hired, whether he had ever been in the Unionbefore and, after Threlkeld admitted that he had, told him "Well, Ijust want to tell you that the union is not never come [sic] in thisbuilding." 2In addition, employee Dykes testified that Assistant SuperintendentGottschalk asked, when he hired him, whether Dykes had ever workedfor a union, to which Dykes replied that he had not, and employeeNewman testified that Gottschalk told him, about 2 weeks before theshutdown, that "they was running the other plants without the unionand they was going to run that one without the union or else it wouldbe shut down." Gottschalk asserted that this testimony was "not true."The Trial Examiner made no reference to Dykes' testimony in hisreport, but found that Gottschalk made the remark testified to byNewman.The Trial Examiner, all of whose findings were made "upon theentire record in the case and upon his observation of the witnesses,"discredited Gottschalk's denial of Newman's testimony on the addedgrounds that (1) the statement was consistent with remarks made byBlair, Gottschalk's superior, and (2) the threat to close was carriedout promptly upon the employees' demonstration of union adherenceby the wearing of buttons.On the basis of these reasons, and of thevague and inconsitent tenor of much of Gottschalk's testimony,4 wediscredit his denials and find that Gottschalk asked Dykes if he hadworked for a union, and told Newman that this plant, like the Re-2The testimony about Blair,who was not employed by the Respondent at the time ofthe hearing,is uncontradicted.The Respondent apparently made no effort to call Blairas a witness in this proceeding,the Respondent's secretary-treasurer,Bechtold, testifyingthat he did not know where Blair was.Bechtold originally testified that Blair's de-parture resulted from a mutual understanding,but subsequently testified that Blairwas discharged3 On the basis of the Respondent'smotion after the hearing to correct a typographicalerror in the record,which the Trial Examiner granted, it is clear that this remark wasmade by Blair at the time Threlkeld was "hired"and not, as found in the IntermediateReport, when he was"fired."4WO find, for example, that Gottschalk's testimony that it was "company policy nottomention union to any employee generally"is,on the basisof theentire record, in-herently improbable.SeeValley Steel ProductsCo, 111 NLRB 1338. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's other plants, would be run without the Union or wouldbe shut down.'We find further that the remark to Newman wasclearly coercive, and not, as the Respondent contends,an expressionof "opinion" by Gottschalk.'Employee Bobby Lee Powell testified that on "Wednesday beforethe lay off," July 22, he overheard Leadman Chadwick, whose super-visory status is in dispute, tell another employee that if the "uniontried to come in, . . . everybody would be getting two checks on Fri-day," which Powell said he understood to mean they "would befired."Thisremarkwas not denied by Chadwick, who did deny,however, that he made a similar remark to Ira K. Powell on July 24which was overheard by Dykes who testified about it as is furtherdiscussed below.The Trial Examiner apparently confused the twoconversations, as he finds that Chadwick denied that he made suchremarks on the day before the union organizational meeting, whichwould refer to July 22. In any event, the Trial Examiner made afinding that he could not accept Chadwick's denials ascredible.Hebased this, as well as some other credibility resolutions, in part onthe fact that much of Chadwick's testimony was elicited through theuse of leading questions by Respondent's counsel.There is no doubtthat counsel for the Respondent made extensive use of leading ques-tions in examining its witnesses, a few examples of which are setforth in the attached report.The Respondent maintains in its briefthat the Trial Examiner's disposition of the testimony elicited byleading questions was evidence of bias on the grounds (1) that "theTrial Examiner told counsel off the record that he did not object toleading questions since they speeded up the hearing," and (2) thatpractically all such questions were propounded and answered withno objection by counsel for the General Counsel or the Trial Examiner.As the vice in counsel asking hiswitnesses leading questions is thatthey suggest the desiredanswers,which thewitnesses,as in theinstant case, will often merely adopt, it may seem futile to object oncesuch a question has been asked and the desired answer suggested. Inany event, even assuming the Trial Examiner made the statement asalleged by the Respondent, the probative effect to be given testimonythus elicited is for the determination of the Trial Examiner and,upon review, the Board,' with due regard for such considerations as6The Respondent evidently was operating elsewhere without a unionThe only specificreference to another plant of the Respondent was to one at South Bend, Indiana, whichBechtold and Gottschalk both testified was unorganized.9 "iII" Sys trm,Inc , et al,118 NLRB502, 5094N L R R,Donnelly Garment Company,330 U S 219, 236 ;Heat Timer Corporation,124 NLRB 1256wigmore on Evidence, 3d ed . sees 769, 770, sets forth the rule that"Question,which so suggest thespecific tenor of the reply as desired by counselthat such a reply is likely to be given irrespective of an actual memory,are illegitimate."In our opinion,nevertheless,although it was not prejudicial error not to do so, itwould have been better practice for the Trial Examiner to caution the Respondent againstsuch use of le ding questions,on objection by the General Counsel or on his own motion. LIBERTY COACH COMPANY, INC.163the extent to which there is corroboration by evidence not obtainedwith leading questions.Chadwick answered in the negative when asked by Respondent'scounsel, "Have you ever used the phrase `two checks' ?"As the Re-spondent withheld 1 week's pay, the phrase "get two checks" waswidely used and understood in the plant as equivalent to discharge.In view of the Trial Examiner's findings discrediting Chadwick, andof our findings below discrediting Chadwick as to other matters, andupon the entire record, we discredit Chadwick's denial and find thathe made the statement about the employees getting two checks if theUnion tried to come into the plant.We also find, as did the Trial Examiner, that Chadwick was a super-visor within the meaning of the Act. The Respondent maintainedthat the only supervisors at this time were Spencer, president of theRespondent;Bechtold, secretary-treasurer;Blair,plant superin-tendent; and Gottschalk, assistant plant superintendent.Spencerwas away from the plant, in the short time it had been operating, forweeks at a time, and Bechtold admitted that he performed his dutieslargely in an enclosed office, not on the production line. It is estab-lished by the record, and substantially admitted by the Respondent,that the plant had been in mass production for only a few weeks;that there was considerable turnover of personnel ; that the employees,some of whom had never worked on an assembly line basis or ontrailer production, were largely inexperienced; that there was noformal training program; that the inexperienced employees neededclose supervision; that production depended largely on employeetraining and that, in July, the Respondent was pressuring the em-ployees to increase their production; and that the Respondent, onJuly 24, when the plant was shut down, had at least 56 employees, thenumber laid off.Under these circumstances, we find it incrediblethat only the superintendent and assistant superintendent were super-vising the manufacturing operations.Moreover, as Gottschalk admitted, some time in July, before theshutdown, Blair and Gottschalk assembled the employees and toldthem that Chadwick and Moody would be their "leadmen," andwould be "in charge," respectively, "over the various departments"of the east bay and the west bay.There were about 25 employees ineach bay.There is also a great deal of testimony by employees aboutChadwick and Moody assigning work to them, directing theirwork, and, on occasion, transferring them.The Respondent didnot refute this except to the extent that it maintained that Chadwickand Moody could take such action only with the permission of Blairand Gottschalk; but there is no showing that the employees wereaware of this limitation on the authority of the two leadmen.Theemployees also testified that Chadwick and Moody attended manage- 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDment meetings.The Respondent admitted that they attended meet-ings with Blair, Gottschalk, and Van Lue, an engineer, and deniedonly that they met with "top management." Chadwick and Moody-were not laid off when the plant shut down.The Respondent maintains that the Board is precluded from findingthe leadmen to be supervisors in this case as, in an election proceedinginvolving this plant in September 1959,8 the parties stipulated thatthe leadmen were not supervisors within the meaning of the Act, andthey were included in the unit of production and maintenance em-ployees.We find, however, that the representation proceeding didnot finally and conclusively resolve the issue of the leadmen's super-visory status, and the stipulation therein did not estop the GeneralCounsel from contending here that the leadmen are supervisors.'Asthe record in the present case, in which this issue was fully litigated,convinces us, and we find, that Chadwick, during the period hererelevant, had authority responsibly to direct employees in a mannerrequiring the exercise of independent judgment, he was therefore asupervisor within the meaning of the Act. The record also convincesus that Chadwick, as set forth below, was carrying out management'santiunion policy and that the Respondent is therefore responsible forChadwick's conduct.10On Friday, July 24, a majority of the Respondent's employees cameto work wearing union buttons, which had been distributed at a meet-ing the previous evening.llThe three stewards who were elected atthat meeting wore buttons which were larger than the others anddesignated them as stewards.Two of these stewards, Marks andMinor, and an unidentified employee, also distributed buttons andmembership cards at the plant gate before work that Friday morning.The Respondent, which discontinued operations that evening, madeclear to the employees during the day its opposition to their unionorganization.Marks, for example, testified that on Friday morningBlair told him that he would have been discharged that morning if itwere not for the steward button he was wearing, accused him of beingthe "instigator" of the Union, and warned him of discharge if he wascaught "huddled" with employees during working hours talking aboutthe Union, although there was no rule at the plant prohibiting em-ployee conversations.Blair, as noted above, did not testify.Chad-wick testified that he heard this conversation, that Blair told Marks,since he was wearing the button and since the Respondent was afraiditwould be said that it dismissed him because of the union button, itwas not going to dismiss him; and that Blair did not make the other"Case No. 10-RC-448, unpublished9 SouthernAirways Company,124 NLRB 74910Cf.Montgomery Ward d- Co , Incorporated,115 NLRB 645-n Gottschalk testified that the first he knew of any union activity at the plant was onFriday when the men came in wearing union buttons, but, when asked if he had heardany rumorsabout it the day before, admitted that he had. LIBERTY COACH COMPANY, INC.165,remarks attributed to him by Marks. Chadwick testified,in explana-tion of Blair's remarks,that "I understand this was a conference con-cerning Mr. Marks that morning, and after the buttons showed up,they made a decision not to let Marks go.He was scheduled to befired that Friday....For not reporting to work." There is no evi-dence whatsoever of the extent to which Marks or any other employeewas absent from work.Moreover,all the testimony on this matter,including that of Chadwick,shows that nothing was said to Marksabout absence from work.Finally, we note that Marks was recalledafter the shutdown.For these reasons, and as we agree with the TrialExaminer's finding that Chadwick's testimony regarding this Blair-Marks conversation did not constitute"either an effective or credibledenial,"we find that the conversation took place as described byMarks, that it occurred because of his steward button and his organiz-ing activity at the gate that morning, and that the remark was coercive.Employee Phillips testified that he heard a conversation on July 24between Blair and Gottschalk, both of whom were directly behindhim and so near that he "couldn't help but hear them," in which theywere discussing"what was they going to do about the fellows wearingbuttons."According to Phillips : "Mr. Blair said, well, those wearingbuttons will get two checks this evening.Mr. Gottschalk laughedand walked off."Gottschalk,when asked whether this occurred,replied, "Not to my knowledge it didn't, no.. . .Never heard any-thing about two checks,"and he replied"No" to the question byRespondent's counsel,"You never used those words?" As with respectto the similar denial by Chadwick that he ever used this phrase, weagree with the Trial Examiner that Gottschalk's denial of Blair'sremark was not "convincing."Employee Phillips also testified that he heard Chadwick, on July24, tell another employee that "the company would close down beforethey would recognize the union."Employee Dykes testified that, onthat same date, he heard a conversation between employee "IraPowell" and Chadwick in which Powell "told him talking about thebuttons and everything, he told him he was going to get him a button,,and Mr. Chadwick said, you better not do that because I heard every-body had a button going to get two checks today." Chadwick deniedboth of these conversations.Chadwick also testified that he hadknown Ira P. Powell for 25 years, denied that he ever made any state-ment even resembling that to Powell,and, as pointed out above,denied that he ever used the phrase"two checks."On the basis of allthe relevant testimony,we do not credit Chadwick's denials that hemade the remarks attributed to him by Phillips and Dykes.Accordingly, we conclude that Blair and Gottschalk interrogatedprospective employees about their union sympathies;that Gottschalk577684-61-vol. 128-12 166DECISIONSOF NATIONALLABOR RELATIONS BOARDand Chadwick told employees that the plant would operate withouta unionor close down; that Blair and Chadwick stated to employees,or in their hearing,12 that they would get two checks, which in thisplant meant discharge, if the Union came in; that Blair threatenedMarks with discharge because of his union activity; and that theRespondent thereby interfered with, restrained, and coerced its em-ployees in violation of Section 8 (a) (1) of the Act.Moreover, theseremarks, as well as the other antiunion remarks found above, form abackdrop of union animus and determination to take drasticmeasuresto forestallunion organizationagainst which the shutdown must beviewed.132.The shutdown:When the employees left the plant on Friday,July 24, there was no indication of a possible shutdown.14Accordingto Bechtold, he met that evening with Blair and Gottschalk, and Blairreported on damage to materials and insubordination of employees.Bechtold denied that they talked about the Union, but admitted that"We talked about the buttons, yes."Gottschalk testified that at thismeeting themainthing discussed was what "had been happeningthroughout the plant during the previous week or two," that he hadnever before met with Bechtold for such a discussion, and that theUnion "could have been mentioned" at that time.As Spencer, presi-dent of the Respondent, was out of town, Bechtold was the only officerin the plant at the time.He testified that after this discussion withBlair andGottschalk "the decision was tentatively made that wewould have to stop production until we were able to get things undercontrolagain."He testified further that, "On Saturday morning, Idecided that I should confirm this with Mr. Spencer, President, so Imade a telephonecall to Indiana on Saturdaymorning."Bechtoldtestified that he told Spencer, who had been away from the plant for2 weeks ormore, what the situation was, that he did not discuss theUnion with him "except to tell him that themen were wearing but-tons," andthat the "decision to definitelyclose was madeduring thetelephone conversation with Mr.Spencer in Indiana."Bechtold alsodiscussedthe decision to close with Respondent's legal counsel.When the decision was made to close, Bechtold instructed Gottschalkto tell the employees that the closing was because of "business difficul-ties."Just before that, Gottschalk admitted, they had "discussedthe union being at the plant . . .itwas obvious."The employees1®Coercive remarks made by one supervisor to another within hearing of employees atwork, and actually overheard by an employee, constitute violations of Section 8(a)(1) ofthe ActWright &McGill Company,et al, d/b/a Sharp Point Fish Hook Company,102 NLRB 1035, 103713Buckley Development Company,126 NLRB 1171;Sealtest Southern Dairies,126NLRB 1223;Capitol Fish Company,126 NLRB 980;The Atlanta Coca-Cola BottlingCompany,124 NLRB 1281.14On Friday, July 24, Gottschalk told some of the men who at times worked on Saturdaynot to come in the next day, but there was no indication that a shutdown was contemplated LIBERTY COACH COMPANY, INC.167were told, some on Saturday by telephone, others when they reportedfor work on Monday morning, that the plant was closed because of"business difficulties."There is evidence that employees were toldthat the plant might be closed for an indefinite time, from a few daysto a month, that those who had tools in the plant should get them,and that they would be notified when to return.There was no men-tion of damaged materials.No employees had been warned inadvance of the possibility of a shutdown nor even given any intima-tion of such a possibility.Even Van Lue, the plant engineer, did nothear of the shutdown until about 11 Saturday morning.In determining the real cause of the shutdown, we find significantthe precipitateness with which it occurred on the heels of the Union'sshow of strength by the display of buttons.15 Indeed, there is no con-tention by the Respondent that it had been considering a shutdownbefore the appearance of the union buttons.On the contrary, the Re-spondent claims that it was discussing, on the morning of the day theplant was shut down, the discharge of an individual, Marks, forabsenteeism.The Respondent maintains that closing the plant when it did wasmade necessary by damage which had been done to materials andparts.We have carefully considered all the evidence about suchdamage, which must be evaluated, of course, against the facts, notedabove, that the damage occurred in a new plant, operating with inex-perienced personnel, with no formal training program; significantlytoo, although the inexperienced employees needed close supervision,there were at most six supervisors, only four of whom were admittedby the Respondent to be supervisors, including Spencer, who wasaway from the plant for weeks at a time, and Bechtold, who testifiedthat he spends his time chiefly in the office, particularly whenSpencer is away, "working sales, purchasing, accounting finance."Moreover, the Respondent produced no business records based onnumber of items, dollar value, canceled orders, or any factor morespecific than its general assertions, to establish that damage during theweek of July 24 made a precipitate shutdown necessary.The lack ofsuch records is especially significant in this case in view of the evidencethat some damaged materials could be, and were, used in production;the evidence that the receiving clerk did not examine all materials ondelivery; Gottschalk's admission that he did not know whether somedamage to materials was caused before or after delivery to the Re-spondent; and Bechtold's admission that there had been "substantial"damage to materials before the week of July 24 due to the inexpe-rience of the employees.'bSeeBuckley Development Company, supra;Sealtest Southern Dairies, supra; TheAtlantaCoca-ColaBottling Company, supra; Heat Timer Corporation,124 NLRB 1256;E Z Ply Panel Corporation,122 NLRB 1165, 1172. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover,Bechtold admitted that "the extent of the damage wasnot realized until Saturday morning."And, although his testimonywas contradictory about the extent to which he personally viewed thedamage reported to him by Blair, he admitted that he went out in theplant with Blair to view the damage "more on Saturday than beforebecause I didn't have the time to be out there during the week...."The Respondent maintained at the hearing and in its brief that dam-age found after the closing justified its determination to close.Theissue to be here resolved, however, is not whether the damage was aproper reason for closing the plant, but whether it was, in fact, thereason.We agree with the Trial Examiner that this issue shouldbe resolved on the basis of the situation as it existed at the time of the,closing.16Bechtold maintained that some of the damage found during theweek of July 24, unlike earlier damage, appeared to be "deliberatesabotage."He admitted, however, that this conclusion was based on"assumptions.. .made both by Mr. Blair and myself. . . ."More-over, the claim of deliberate damage is contradicted by Bechtold's tes-timony that one reason for closing was because "we actually in factwere going to have to start all over again with respect to training-employees. ..."Further gainsaying the allegation of deliberatedamage is the Respondent's admission that Blair, Gottchalk, andChadwick -saw some ofthe damage occur, and could determine fromthe work assignments which employees were responsible for certainother types of damage, yet no employee was discharged, disciplined,or even questioned 17 that week about such damage at the time itoccurred.When Gottschalk, who testified that he had previously dis-charged employees for causing damage he observed, was asked aboutthe week ending on the 24th, he replied, "I can't remember ever firinganybody that week, no."When asked how many employees he ques-tioned about damaged materials and parts, he replied that he did notknow.And when asked why he did not discharge these employees atthe time they caused this damage, Gottschalk's reply was, "I don'tthink I can give you an answer to that either."We conclude, underall the circumstances, that the evidence does not support the Respond-ent's claim of sabotage.'°We note other inconsistencies in the Respondent's testimony relatingto damagedmaterials.For example, there was testimony by Mr. andMrs. Cook, who supply cabinets and other furnishings for the Re-spondent's trailers, about the "hundreds" of such items which weredamaged on the Respondent's premises.The Cooks testified that Mr.1i SeeCapitol Fish Company,126 NLRB 980.'-SeeSealtest Southern Dairies, suprawe find no merit in the argument made in the Respondent'sbrief that it was theGeneral Counsel's duty to show "that the union did not authorize and direct the sabotage,slowdown and damage as part of its organizing tactics." LIBERTY COACH COMPANY, INC.169Cook checked the materials when delivered to the Respondent's plantand found them undamaged; that these materials were stored in anarea designated by the Respondent which its employees "aren't sup-posed to bother at all"; that these materials nevertheless were laterfound damaged; and that some of the damage was apparently due todeliberate sabotage.Yet, we note that the Cooks repaired or re-placed the damaged items, and the Respondent, on whose premises thedamage allegedly occurred, assumed no liability therefor.Also, al-though Mr. Cook, who spent a good deal of time at the Respondent'splant, testified that he found most of the damaged items, the recordshows that Blair called Mrs. Cook to come out to the plant to see thedamage.Furthermore, Bechtold, who testified that his knowledge ofthe damage was derived from reports made by Blair, testified that "Ihave no definite knowledge of cabinet work being damaged. . . ."Inconsistencies appear also in the production data presented by theRespondent to explain the abrupt closing.Bechtold testified that, atthe time of the closing, the Respondent was producing 1 trailer a daywith about 73 men, but the fact appears to be that the employee com-plement consisted of approximately 56, and that all or practically allof them were laid off when the plant closed.He claimed also that, afew weeks after reopening the plant, the Respondent was producing 1trailer a day with about 40 men, but the record shows that 45 of thelaid-off men returned to work, and it was established, in the repre-sentation case referred to above, that this employee complement wasthereafter substantially increased.Moreover, Bechtold testified thatsix trailers were produced during the week ending July 24 and sixthe preceding week, and Chadwick testified that approximately fourtrailers were on his line on Friday, the 24th.As the 16th trailer pro-duced came off the line during the week ending the 24th, it appearsthat there had been an increase in production, and that Bechtold'sone-a-day figure was not entirely accurate.Some of the gaps and inconsistencies in the Respondent's evidencethat it had to close because of damage may be due to the fact thatBlair, who was not available as a witness, was apparently the plantofficial principally concerned about the damage.He was the only onewho reported damage to Bechtold prior to the shutdown.He calledMrs. Cook to come to the plant and look at the damaged cabinet items.He also spent a good deal of time after the shutdown showing dam-aged items to various people.Moody, the leadman, testified, for ex-ample, that he had discovered one item of damage on Saturday which"supposedly should have been done" on Friday, and that Blair pointedout to him on Saturday several other damaged items. It was alsoBlair who escorted representatives of the county and city police de-partments around the Respondent's premises and pointed out dam-aged materials to them.These police representatives, however, were 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDunable to recall the date when they went to the plant to view thedamage, and were vague about the purpose of their visits as they hadno experience in carpentry or sheet metal work which would enablethem to determine the cause of the damage, and the Respondent didnot request an investigation to find those responsible for causing dam-age nor the issuance of warrants against those known to have done so.It appears, therefore, that the Respondent was not so much concernedwith determining who caused the damage as it was with establishinga reason for closing the plant. It was undoubtedly for this samepurpose that Bechtold, on July 27 or 28, a few days after the shut-down, called in photographers to take pictures of damaged materials,which pictures are in evidence.Further doubt is cast on the Respondent's claim that the closingwas due to damage, much of it deliberate, by the fact that the Re-spondent recalled some employees it knew to be responsible for certaindamage. In addition, although witnesses for the Respondent reiter-ated that the closing was necessary because of the employees' insubor-dination, only one employee, Leuze, was identified as having been in-subordinate, as well as having caused damage, and he was recalled.Also, although the Respondent claimed that one reason for the closingwas the need to retrain the employees, there is no evidence of theinauguration of a retraining program during or after the shutdown.The laid-off employees resumed work at various times beginning onWednesday, July 29, after the plant had been closed for 2 days.TheRespondent claims that there wasnodamage after the plant reopened.This claim-in light of the facts that the Respondent recalled someemployees who had caused damage, that the Respondent was unablein many instances to determine which employees might have causedcertain damage, and that the Respondent failed to show that em-ployees had received the further training they admittedly needed-in our opinion casts doubt on the Respondent's claim of damage sowidespread and deliberate just before July 24 that it was necessary toclose suddenly and without notice.In conclusion, on the basis of the entire record in this case, and, inparticular, the precipitateness of the closing, the patent inconsist-encies in the testimony of the Respondent's witnesses about damageto materials, the absence of records kept in the normal course of busi-ness showing increased damage, and the evidence of the Respondent'sopposition to union organization of its employees, we are convincedthat the Respondent discontinued its operations, immediately afterobserving that a majority of its employees were wearing unionbuttons, in order to discourage the union organization of its em-ployees, and not because of damaged materials.19Accordingly, we11 SeeBuckley Development Company, supra; The Atlanta Coca-Cola Bottling Company,supra; Heat Timer Corporation, supra; E Z. Ply Panel Corporation, supra,at 1172. LIBERTY COACH COMPANY, INC.171find that the Respondent discriminatorily laid off 56 employees on orabout July 25, 1959, in violation of Section 8(a) (3) and (1) of theAct.3.Failure to reinstate certain employees:The Trial Examinerfound that, following the layoff, the Respondent unlawfully failedto recall 11 named individuals 20He also found that William ThomasPhillips, one of those laid off, was recalled on August 19.For thereasons hereinafter set forth, we agree with the Trial Examiner asto the 11 named individuals but find, contrary to the Trial Examiner,that Phillips was also not recalled.Preliminarily, the Respondent argues that the issue of its failure toreinstate employees was injected by the Trial Examiner and wasfurther evidence of his bias in this case.We find no merit in thisargument. In the first place, having laid off its employees in viola-tion of Section 8(a) (3) and (1) of the Act, as found above, the Re-spondent was under a duty to recall them or justify its failure to doso.21In addition, this issue is expressly raised by the pleadings.Thecomplaint alleges, among other things, that the "Respondent, at alltimes materialherein,has failed and refused to reinstate its em-ployees" named in the complaint as having been laid off and lockedout.The Respondent, in its answer filed on September 8, 1959, re-sponded that eight named employees 22 had been discharged for cause.During the hearing, the Respondent placed in evidence an employ-ment analysis showing the dates of reinstatement of 45 of the 56 em-ployees named in the complaint, and indicating that the remaining1123 had been terminated.24According to this list, the Respondentbegan recalling employees on Wednesday, July 29 ; recalled otherson various dates thereafter; and by September 15 all but these 11terminated employees had returned to work.A comparison of theanswer giving the names of the 8 employees allegedly dischargedfor cause with the names of those shown on the employment analysisas having been terminated reflects that a total of 14 employees arelisted as having been terminated and/or discharged for cause.Re-spondent's counsel explained at the hearing that 2 of these 14, MarkM. Hardy and Frederick S. Leuze, were reinstated on August 6 andwere later terminated; these later terminations are not in issue in thiscase.In addition, another of the 14, William Thomas Phillips, whois listed on the employment analysis as having returned to work on0'Matthew Battle, Oscar Earl Day, Billy Dykes, Claude L. Forsythe, Jr, Tommy A.Gibbons, Tom L. Johnson, Bill Minor, Jr., Roy Mitchell, Bobby Lee Powell, James D.Rouse, and Harvey Threlkeld."SeeBituminous Material & SupplyCo., 124 NLRB 1007.22BillMinor,Jr.,Tommy A. Gibbons, Claude L. Forsythe. Jr., Billy Dykes, WilliamThomas Phillips, Bobby Lee Powell, Frederick S. Leuze, and Mark M. Hardyza See footnote 20,supraa+The Respondent explained at the hearing that the employment analysis listed as"terminated"individuals who were no longer employed for any reason. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 19, is listed in the answer as having been discharged forcause.Phillips, however, testified that he was never called back towork.The Respondent excepts to the sstatement in the IntermediateReport that "company records show that Phillips actually was re-called on August 19,"and claimsthat this was a different employeenamed Phillips.There is, however, only one Phillips named in thecharge, the complaint, and the employment analysis; in every instancePhillipsisnamed asWilliam Thomas Phillips; it was WilliamThomas Phillips who testified; and there was no reference at thehearing to any other person in the plantnamedPhillips.It appears,from all the evidence, that the Respondent's records to this extentare in error,and that Phillips was never, in fact, recalled.Thus, there are 12 employees who did not return to work for theRespondent after their discriminatory layoff.The Respondent con-tends that of these 12,6 weredischargedfor cause 25and 1 "quit"; 26there is no evidence in the record as to why theremaining5 did notreturn.Like the TrialExaminer,we find unpersuasive the reasons advancedby the Respondent, principally through Bechtold's testimony,27 forfailing to reinstate the six employees allegedly dischargedfor cause.The Respondent, on August 7, notified Minor, Gibbons, Forsythe,Dykes, and Phillips in writing that they were terminated for causing"substantial damage to parts and/or material," and notified Powellthat he was terminated for "poor workmanship." Powell, however,had been told by Blair that he "was doing good just to be learning,working therea week," 28 and,while Powell admitted that Chadwickhad criticized him, it was not for "poor workmanship" but for not"drilling holes fast enough."There is no showing of how other em-ployees compared with Powell for efficiency or speed.Furthermore, Bechtold was exceedingly vague in his testimonyabout thereasons forthe terminations.He admitted,for example, asto Gibbons, that "The specificreasonsI don't recall." 29Asked ifPowell had exercised generally poor workmanship, he replied that"I couldn't say for sure."Bechtold was specific only when incorporat-25BillMinor,Jr.,Tommy A.Gibbons, Claude L. Forsythe,Jr.,BillyDykes,WilliamThomas Phillips,and Bobby Lee Powell.23Harvey Threlkeld.24We do not,however, adopt the statement in the Intermediate Report that Bechtoldwas the only management representative to testify concerning the terminations.Asshown by the report, there was also testimony about the discharges by other managementrepresentatives.28According to the record, Powell testified that he was hired on July 22, 1959, but thisappears to be a typographical error as it is clear from all the testimony that he hadworked more than 2 days before the shutdown.29 Gibbons was allegedly discharged because he ran a truck into a trailer and knockedthe steps off.There is no showing that it was deliberate or even due to negligence.Nothing was said to Gibbons about it at the time,although Leadman Moody testified thathe saw it occur. LIBERTY COACH COMPANY, INC.173ing in his answers the reasons for discharge contained in his counsel'sleading questions.And to the extent that he testified about damage,he was not clear as to how it occurred as he is admittedly not a "quali-fied carpenter or sheet metal man" and he testified about poor work-manship and damage by specific individuals on the basis not of hisown knowledge but of reports made to him.Moreover, the damage attributed to these employees is not shownto have been greater than that caused by other employees who werereinstated.It is likewise not shown that any of this damage wasdeliberate, or was caused by carelessness rather than lack of training.Phillips, for example, had been employed only 2 weeks at the time ofthe shutdown.30Further, there is no showing that any of these em-ployees was reprimanded or even questioned about this damage,31although management representatives were present and observed someof these incidents at the time they occurred, nor is it shown that thedischarges were due to any additional derelictions by these employeesdiscovered between the time of the shutdown and August 7, when thedischarge letters were sent.The Respondent further maintains that Harvey Threlkeld, listedon the employment analysis as terminated, quit his job prior to theshutdown.The record establishes, however, that Threlkeld said onlythat he was looking for another job; that he was out of work onThursday, July 23, for this purpose; that he was not successful andreturned to work on Friday, July 24; that he was handed a unionbutton at the gate that morning and wore it in to work; u that heworked all that day with no mention by anyone of his quitting; thathe reported for work on Monday, July 27, and was told at the gateby Gottschalk and Blair that the plant was shut down because of"business difficulties"; and that he had kept the Respondent informedduring the shutdown of his address and telephone number. Chad-wick, who claimed that Threlkeld told him he was quitting, and thathe so informed Blair, admitted that, while Threlkeld said he was look-ing for another job, he did not saywhenhe was quitting.On the basisof all the evidence, we are convinced, as was the Trial Examiner, thatThrelkeld did not quit his job and that the Respondent was not underthe belief that he had quit.30 Chadwick testified that on July 24, the day the buttons were worn and the plantwas shut down,he "went up to talk to Mr. Phillips and Mr. Phillips kinder lost his headup there and began to curse, cursed me for S B and drew a hammer on me . . .Phillips was not recalled for questioning about this testimony.We shall not, however,pass upon this alleged conduct of Phillips as Chadwick admitted that Blair told him, notPhillips, to "keep cool," as Phillips was evidently not reprimanded for this conduct, andas it was not given as a reason for Phillips' discharge.81Sealtest Southern Dairies, supra.33 Blair had been aware of Threlkeld's union sympathies since he interrogated him onthe matter when Threlkeld was hired,and warned him that a union would never besuccessful there. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent argues that the failure to recall any of these sevenemployees was not shown to be discriminatory as the General Counselfailed to show that they were union members or that the Respondentwas aware of their membership. Gibbons and Minor, however, werestewards, and Minor passed out union cards and buttons at the plantgate on the morning of July 24. Dykes, Phillips, Powell, and Threl-keld were members and wore union buttons on July 24. There is noevidence as to the membership of Forsythe, who did not testify.Asall 56 employees were discriminatorily laid off, however,all are en-titled to the same relief, without regard to theirunionmembershipor activity, or the Respondent's knowledge thereof,33 unless such reliefis denied for good cause, which has not been shown here.The remaining five employees 34 who were listed as having beenterminated did not testify and the Respondent presented no evidenceregarding the failure to recall them. In its brief, the Respondentstated that all five had refused to come back to work when recalledafter the layoff.Under all the circumstances, we shall include thesefive in our reinstatement order, but subject to compliance investiga-tion.If it appears, in the compliance stage of this proceeding, thatthese five employees have been recalled in a manner in keeping withthe Board's usual concept of adequate reinstatement, the Respondentshall be under no obligation to offer them employment under ourOrder.In view of the nature of the unfair labor practices which we havefound that the Respondent committed, the commission by the Re-spondent of similar and other unfair labor practices may reasonablybe anticipated.The remedy should be coextensive with the threat.We shall therefore order that the Respondent cease and desist frominfringing in any manner upon the rights guaranteed in Section 7,of the Act.35As Georgia has a right-to-work law, we shall delete from paragraph1(c) of the Trial Examiner's recommended order the proviso "exceptto the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the Act." 31ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LabornAmerican Bottling Co.,99 NLRB 345, 352, enfd. 205 F. 2d 421 (CA. 5), cert. denied346 U S. 92134Matthew Battle, Oscar Earl Day, Tom L. Johnson, Roy Mitchell,and JamesD. Rouse.as SeeMay Department Stores d/b/a Famous-Barr Company v. N.L.R.B.,326 U S. 376,affg. as modified 146 F. 2d 66 (C.A8) ; N.L R.B. v. Entwistle Mfg. Co.,120 F. 2d 532(C.A. 4) ;Charles H. Seyfert,an individuald/b/aSeyfert FoodsCo., 109 NLRB 800, 817.3eSharon Hats, Incorporated,127 NLRB 947. LIBERTYCOACH COMPANY, INC.175Relations Board hereby orders that the Respondent, Liberty CoachCompany, Inc., Columbus, Georgia, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouragingmembership in Millmen Local 2768, UnitedBrotherhood of Carpenters & Joiners of America, AFT,--CIO, or inany other labor organization, by discharging, laying off, refusing toreinstate, or in any other manner discriminating against employeesin regard to their hire or tenure of employment or any term or condi-tion of employment, because of their exercise of the right to self-organization or to join a labor organization.(b)Threatening employees with reprisals because of their unionmembership or activity or interrogating them as to their union affilia-tion or adherence in a manner constituting interference, restraint, orcoercion in violation of Section 8 (a) (1) of the Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Milimen Local 2768, UnitedBrotherhood of Carpenters & Joiners of America, AFL-CIO, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to all its employees discriminatorily laid off on or aboutJuly 25,1959, and not recalled, immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, in the manner set forthin the section entitled "The Remedy" in the Intermediate Report.(b)Make whole all its employees discriminatorily laid off on orabout July 25, 1959, for any loss of pay they may have suffered byreason of the discrimination against them in the manner set forthin the section entitled "The Remedy" in the Intermediate Report.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall records necessary to analyze the amount of backpay due under theterms of this Order.(d)Post at its plant in Columbus, Georgia, copies of the noticeattached hereto marked "Appendix." 31Copies of said notice, to be37 In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of a United States Court of Appeals,Enforcing an Order." 176DECISIONSOF NATIONALLABOR RELATIONS BOARDfurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by an authorized representative of the Respondent,be posted by the Respondent immediately upon receipt thereof andmaintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(e)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken tocomply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Millmen Local 2768,United Brotherhood of Carpenters & Joiners of America, AFL-CIO, or in any other labor organization of our employees, bydischarging, laying off, refusing to reinstate, or in any othermanner discriminating against them in regard to hire, tenure,or any term or condition of employment.WE WILL NOT threaten our employees with reprisals, or interro-gate them as to their union affiliation or adherence in a mannerconstituting interference, restraint, or coercion in violation ofSection 8(a) (1) of the National Labor Relations Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist MillmenLocal 2768, United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO, or any other-labor organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrainfrom any or all such activities.WE WILL offer to all our employees laid off on or about July 25,1959, because of the plant shutdown, and not recalled, immediateand full reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority or other rightsand privileges, and make them and all our employees laid off on orabout that date, because of the plant shutdown, whole for anyloss of pay they may have suffered by reason of our discrimina-tion against them. LIBERTY COACH COMPANY, INC.177All our employees are free to become or remain, or to refrain frombecoming or remaining, members of the above-named Union, or anyother labor organization.LIBERTY COACH COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been filed and served,and a complaint and notice of hearingthereon having been issued and served by the General Counsel of the NationalLabor Relations Board, a hearing involving allegations of unfair labor practicesin violation of Section 8(a)(3) and (1) of the National Labor Relations Act, asamended, was held in Columbus, Georgia, on December 1 and 2, 1959, beforethe duly designated Trial Examiner.All parties were represented at the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses,and to present evidence perti-nent to the issues.Oral argument was waived.Briefs have been received fromGeneral Counsel and the Respondent.Accompanying the Respondent's brief wasa motion, hereby granted and made a part of the record, to correct a typographicalerror in the transcript.Disposition of the Respondent'smotion to dismiss the complaint,upon whichruling was reserved at the conclusion of the hearing,ismade by the followingfindings, conclusions,and recommendations.Upon the entire record in the case, and upon his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTLiberty Coach Company, Inc., is an Indiana corporation,qualified to do businessin the State of Georgia.Itmaintains an office and place of business in MuscogeeCounty, Georgia, where it is engaged in the manufacture and sale of mobile homes.During the 3-month period since the commencement of operations at its Mus-cogee County plant,the Respondent manufactured and sold products directly tocustomers outside the State of Georgia at a rate of more than$50,000 a year.The Respondent is engaged in commerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDMillmen Local 2768,United Brotherhood of Carpenters&Joiners ofAmerica,AFL-CIO,isa labor organization admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. Settingand major issuesThe chiefissueraised by the complaint is whetheror not the Respondent un-lawfully, to discouragemembtrshipin andactivityon behalf of the ChargingUnion, locked out its working crew of more than 50 employees on July 24, 1959.The RespondentdeniesGeneral Counsel's claimand affirmativelyalleges that itsplant was closed on thisdate "out ofbusinessnecessity."General Counselalso contendsthat shortly before the shutdown various repre-sentatives ofmanagementthreatened suchactionbefore they would recognizethe Union. Suchcontentionsare relevant to the question of motive for the actuallockout andserve also as claims of independent violations of Section 8(a)(1)of the Act.The Respondent'sGeorgia plant hashad buta short operatinghistory.It openedin early June1959."Mass production"of trailers,according to the testimony of 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDE.W. Bechtold, secretary-treasurer of the Corporation, did not begin until thelatter part of that month.Also according to Bechtold, who at the time materialto the complaint was the highest-ranking official at this plant, the employees werelargely inexperienced in the type of work required of them.That the events at issue, described in sections below, occurred in an atmosphereantipathetic to organization of the employees, is established by undisputed testimony.When employee W. D. Newman was hired in mid-June he was asked by Superin-tendent S. Blair if he was a union member.Newman replied that he had a with-drawal card.Blair then told him that the Company was "going to have nounion" and would pay "a wage that the men wouldn't want a union." Shortlybefore this, when he was making out his application for employment, employeeMark Hardy was also told by Blair that "they didn't want the union there," that"they were going to pay wages enough to keep them out," and that they "don'twant to be bothered with them." iB. The shutdown of July 24Although it appears that some employees had signed application cards earlier thanthisdate, it was not until Monday, July 20, 1959, that a representative of theCharging Union first met with them for the purposes of an organizational campaign.A general meeting of all employees was scheduled for the following Thursdayevening, July 23.Some 44 employees attended and all but 1 signed cards.Threestewards were elected: Tommy A. Gibbons, Arthur C. Marks, and Bill Minor, Jr.At this meeting union buttons were distributed and those present voted to wear themat the plant the next day.The stewards were issued special buttons, somewhatlarger in size.On Friday morning two of the stewards, Marks and Minor, together withanother employee, were at the plant gate passing out cards and buttons.Later thesame day Marks was told by Superintendent Blair that had it not been for hissteward's badge he would have been fired that morning, accused him of beingthe "instigator" of the Union, and warned him that he would be fired if caught"huddled" with any of the men during working hours talking about the Union.2There was no rule at the plant prohibiting talking among the employees.Several days before this Friday Assistant Superintendent H. K. Gottschalk toldemployee Newman that the Company was running its "other plants without theumon and they was going to run that one without the union or else it would beshut down." 3On the day before the Union's general organizational meeting James Chadwick, Jr.,to whom about half the working force looked for company policy and instructions,told an employee that if the Union tried to come in, "everybody would be gettingtwo checks on Friday," which in employee parlance meant being laid off and paid infullThe Trial Examiner concludes and finds that the Respondent must be heldaccountable for this remark. Its claim that Chadwick was not a supervisor withinthe meaning of the Act is not supported by its own witness, Assistant SuperintendentGottschalk, who testified that Chadwick "had the authority to do what" he "pleasedon the line with respect to assignment of work," with his own and Blair's "per-mission."Gottschalk also said that shortly before July 24 he told all employeesthat Chadwick and another individual, Moody, "were in charge over the variousdepartments."Furthermore, it is uncontradicted that Chadwick and Moody wereiWhether or not such interrogation and remarks by Blair are to be considered asunlawful-and in their brief counsel for the Respondent contend that they may not beso held-they plainly are revealing of top management's hostility toward any organiza-tion of their employees and constitute circumstances of probative value in determining themotive for the Respondent's later action in locking out the employeesBlair was notcalled as -a witness, Bechtold stating that he did not know where he was at the time ofthe hearingNo showing was offered that any effort to obtain his appearance had beenmade.2 The Trial Examiner does not consider the testimony of Sanies Chadwick, Jr , a super-visor who said he was nearby when Blair and Marks were talking, that he "did not hear"Blair make the above statements to be either an effective or credible denialHis lateragreement with counsel's obviously leading question "And Mr. Blair did not make thatstatement"' is without impressi'.e weight, in the opinion of the Trial Examiner3 The Trial Examiner cannot credit Gottschalk's denial that lie made this remarkNot only was the statement consistent with antiunion remarks made by his superior,Blair, as to which the evidence is uncontradicted, but also with the fact that upon theopen demonstration of union adherence on Friday, July 24, the plant was indeed shut down LIBERTY COACHCOMPANY, INC.179at theplantwith managementofficials onMonday, July 27, after all productionemployees had been locked out.And whether or not Chadwick is considered tobe a supervisor within the strict difinition of the Act, Gottschalk's testimony makesitclear that employees generally were instructed and expected by managementto obey and rely upon Chadwick's directions and remarks.On the day before the lockout-when employees began wearingunionbuttons-Chadwick told an employee that the plant would be closed before the Union got in.4Directly revealing of the motive for management's decision that night to closethe plant is the fact that Blair was overheard telling Gottschalk on Friday that "thosewearing buttons will get two checks this evening." 5Other facts tending to support General Counsel's claim of the Respondent's illegalmotive in shutting down the plant include Bechtold's testimony that on Friday nighthe discussed with Blair and Gottschalk the wearing of union buttons that day, thaton Saturday morning he called his superior, President Spencer, at another plant, andtold him "that the men were wearing buttons," and that the decision "to definitelyclose" was made "during the telephone conversation "During the hearing the parties stipulated that.Almost all employees worked Friday, July 24, but were not told of a shut down.The majority of employees were instructed (by telephone) on July 25 and theremainder at 7:00 am. on July 27 at the plant gate that the plant was closedfor an indefinite period and they would be recalled as needed. Some were toldthe shut down was for "shop" or "business" difficulties, while the companywas unable to contact others..Although Saturday was not a workday,occasionally full plant production took place prior to the shutdown, and onsome other Saturdays, certain employees were called in to work.Counsel for the Respondent concede that the following-named employees were:"laid off" after the close of work on Friday, July 24:Adams, RobertAughtmon, Frank G.Bass, George O.Battle,MatthewBeard, AlfredBirge, Allen M.Byard, Donald L.Cadenhead, E. W.Cannon, M. F.Carden, F. L.Cato, BillyChandler, J. H.Day, O. E.Dykes, BillyForsythe, C. L.Gazeaway, E.Gibbons, T. A.Golden, JoeGore, HenryGray, W L.Grissett,WillieHardy, Mark M.Harrison, J. W.Henderson, W. R.Hollis, E. E.Holt, J. A.Hoopaugh, J. C.Hudson, J. L.Hutcherson, R O.Johnson, T. L.Leuze, F. S.Lilly, E. B.Marks, A. C.McClung, M. L.Melton, F. L.Mills, L. J.Mims, E H.Minor, Bill, Jr.Mitchell, RoyMoulton, J. H.Myers, D. L.Newman, W D.Owens, H. C.Owens, JerryOwsley, WaynePhillips,W. T.Powell, B L.Rorabaugh, H.Rouse, J. D.Smith, A. L.Smith, TempleTeel, A. B , Jr.Thompson, W.Threlkeld, H.Wallace, TedWalton, JamesOn Monday, July 27, the Union filed with the Board a charge that the above-named employees were unlawfully laid off.This charge was served upon andreceived by the Respondent on July 29. Promptly upon its receipt the Respondent be-gan calling back the employees.On various dates between July 29 and September 8all but the following named were reemployed:Battle,MatthewMinor, Bill, Jr.Day, O. E.Mitchell, RoyDykes, BillyPowell, B. L.Forsythe, C. L.Rouse, J. D.Gibbons, T. A.Threlkeld, H.Johnson, T. L.4 Chadwick denied making both remarks attributed to himThe Trial Examiner cannotaccept his denials as credibleAs the record shows, of some 90 questions asked ofChadwick by counsel for the Respondent, all but a scant few contained the answer soughtAnd, as noted heretofore, when Chadwick did venture independent testimony, he readilywas led to amend it to conform to a leading question.5As previously noted, Blair was not a witness. Gottschalk's claim that he "never heardanything about two checks" is not considered to be a convincing denial. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDBefore turning to consideration of the Respondent's claims as to why at leastsome of the above-named 11 employees were not recalled, the Trial Examiner hereconcludes and finds that the preponderance of credible evidence fully sustainsGeneral Counsel's allegation that the plant was closed and employees discrim-inatorily locked out on July 25 in order to discourage membership in the Union.The antiunion factors leading to this conclusion, including the threats to do preciselywhat was done immediately upon open display by employees of their union adherence,have been set forth in detail above.On the other hand, the Trial Examiner finds no merit in the reasons advanced bythe Respondent through Secretary Bechtold for the sudden lockout. In the firstplace, as the record plainly shows, Bechtold's testimony on the subject was not in-dependently given, but was largely in affirmation of or prompted by his counsel'squestions, and so lacks the impressiveness of direct and straightforward evidence.6After many pages of such testimony concerning "damage" to materials and work inprogress-much of which he neither "discovered" nor learned about untilafterthelockout-Bechtold was finally asked to relate the circumstances leading to the"decision" to close theplant.Bechtold then said:Well, I had a discussion with two of the top supervisors regarding the generaldeterioration of the production, the quality of production, the amount of pro-duction, and the damage to materials, and we came to the conclusion that itwas so extensive that we should determine who caused it, what was the causeof it, and what we could do about bettering it, because we knew we had to calla halt to it.Well, the decision was tentatively made that we would have to stop productionuntil we were able to get things under control again.He then added that "The decision to definitely close was made during the telephoneconversation with Mr. Spencer in Indiana."Bechtold's vague and extravagant generalities find dubious support in specificdetails, a fact which is reasonably understandable since it is clear that Bechtold him-self is inexperienced in any of the trades involved, that the employees themselveswere inexperienced, and that the plant had been in operation but a few weeks. Itwould indeed have been unusual if, in the initial stages of mass producing housetrailers by inexperienced employees, there had not been some faulty workmanshipand damage to parts.Furthermore, it appears to the Trial Examiner to be rudimentary logic that if, asa fact, the quality and quantity of production plus damage to materials were thefactors considered by Bechtold and upon which the shutdown decision was made,the validity of his claimed motive may in no reasonable way be established by-testimony as to what either he or someone else discoveredafterthe decision hadbeen made.And he admitted that as to such matters as had come to his attentionbeforethe lockout,no one was fired.He further admitted that he interrogated noemployee regarding any of the claimed "damage."His vague claims as to whatwas reported to himbeforethe decision to shut down was made are unsupported.Blair, as noted, was not a witness.And Blair's assistant, Gottschalk, admitted thathe said nothing to Bechtold about any damage until the night of July 24.As to"'damage to materials," according to Gottschalk there was no way of telling-whether it was caused before or after it was received at the plant.GFor example, immediately after being identified, Bechtold was led as follows :Q. I will ask you if during the week preceding July 24, if you were in charge ofthe plant at that time, in charge of the operations?Were you the senior officer incharge at that time'A. That is correct.Q. I would like to ask you this: During the week preceding July 24, did you notlearn of some damage that was being done to material at the plant?A. Yes, I did.*nn*ssQ Did you begin to notice more of it as the week progressed or was it about thesame1 In other words, did it grow in magnitude during the week of July 249A It positively grew in magnitude during the week as the week progressedQ. Toward the end of the week?A. Yes, sirQ. I would like to-now, these items of damage, many of them you saw and many,of them were reported to you by people in supervision, is that correct?A. Yes, sir. LIBERTY COACH COMPANY, INC.181Bechtold's claim that it was decided to shut down to "determine who caused it,what was the cause of it," finds notable lack of support in the testimony of DetectiveE. C. McElveen, of the Columbus Police Department, who said he was called tothe plant sometime after the lockout.He claimed he saw some damage, but hadno way of determining whether it was caused by accident or was deliberate.Thevacuity of his testimony as support for the Respondent's claims is apparent bythe following colloquy:Q. (By the Trial Examiner.) Well, could you determine who, in your opinion,was responsible for any of this so-called damage that you saw?A. No, sir.Q.What did you do?Were you called out there just to look at somethingsomebody said was damaged?A.Well, I presumed that was it.Q.Were you asked to find out who did it?A. No, sir.It is clear that after deciding to close the plant management consulted attorneysand obtained the services of a photographer to take pictures of certain damageand faulty construction, but it appears that no genuine effort was made to determinethe identity of individuals responsible.The device of having police view damagecollected and photographed, but not attempt to find out who or what caused it,suggests that it was a belated effort to divert attention from the real cause of theshutdown to a hastily fabricated pretext, after the event.Finally, in the few cases where a specific individual was identified as having donesomething in error it is established that the fact was knownbeforethe general shut-down, yet no disciplinary measures were taken. It plainly would be unreasonableto believe that management would close down all production to obtain facts italready possessed.C. The failureto recall certainemployeesIthas been found above that all employees laid off after the close of work onJuly 24 were discriminatorily locked out and that 11 such individuals had not at thetime of the hearing been recalled.Of these 11 employees, it was stipulated during the hearing that 4 of them (Dykes,Forsythe, Gibbons, and Minor), as well as W. T. Phillips, received a letter frommanagement on or about August 7 stating that their employment was "terminated"because they had "caused substantial damage to parts and/or material." It wasfurther stipulated that on the same date Powell received a similar letter of termina-tion, stating that the reason was "poor workmanship."Bechtold was the onlymanagement representative to testify concerning such "terminations "As to Gibbons:When asked by his counsel for the reason Gibbons was dis-charged, Bechtold replied:The specific reasons I don't recall. It was due to damage which was discovered.Bechtold was thereafter openly led into answering in the affirmative as to thefollowing two points:Q I will ask you if he was the one that knocked the steps off the trailerwith the truck.Was that reported to you?Q. I will ask you whether it was reported to you whether he caused theseinside partitions to be split with nails, so far as you can best determine?As in other matters, the Trial Examiner can place no reliance upon this type of testi-mony.Who, if anyone, reported anything to Bechtold, is not established by credibleor competent evidence.There is testimony by Moody, found above to be in chargeof part of the plant, that either on July 23 or 24 he saw Gibbons "knock a set ofsteps off a trailer," but there is no evidence that anything was said or done aboutitat the time.Whether the steps were "knocked off" by accident or negligence, ifthe matter had been at all serious, action would have been promptly taken, in theopinion of the Trial Examiner, and not have been delayed for some 2 weeks. TheTrialExaminer finds no merit in the Respondent's claim as to the "termination"ofGibbons.As noted heretofore, Gibbons was one of the three stewards whoopenly wore his steward button on Friday and as previously found was discrimi-natorily laid off on July 25.The failure to recall him was likewise unlawfullydiscriminatory.577684-61-vol. 12S-13 182DECISIONSOF NATIONALLABOR RELATIONS BOARDAs to Forsythe:Here again there is only testimony openly suggested by counselto support its claim.Having come forward with such claim,itwas plainly theRespondent's burden to support it with competent testimony.?The testimony itself:Q. I will ask you if you discharged a man named Claude L. Forsythe, Jr.?A. Yes, we did.Q. I will ask you if it was reported to you that he caused the inside parts tobe split by driving nails or screwing screws into them?A. Yes.Q. I will ask you if it was reported to you that he had knocked holes throughthe roof with a hammer when he was nailing the partitions to the roof?A. That was reported to me.In short, the Trial Examiner is of the opinion and finds that there is insufficientevidence to support the Respondent's claim as to why it "terminated"Forsythe.Its failure to recall him was of a pattern with its discriminatory objective in causingthe shutdown.As to Dykes and Phillips:Again Bechtold replied in the affirmative when askedif these two were "let go"because it was reported to him that they had "put onside panels all the way along the side of a trailer on July 24 improperly?"The onlysupport this suggested affirmative has is in the testimony of Supervisor Chadwickto the effect that at the time of this incident both he and Superintendent Blair werestanding there and watching Dykes and Phillips "put the top course on a trailerwrong."Had the error been of a serious nature, it appears clear that Blair wouldhave taken prompt disciplinary measures at once and not have waited 2 weeks.Furthermore,company records show that Phillips actually was recalled on August 19.As to Bill Minor:Again Bechtold was led to reply in the affirmative by beingasked if this employee was let go because it was reported to him that he had"knocked the bottom through on the trailer under the heating unit."Unsupportedby other credible testimony,the Trial Examiner considers it insufficient to sustainthe Respondent's claim.As heretofore noted, Minor also was plainly known bymanagement to be a union stewardThe Trial Examiner finds, contrary to theRespondent'scontention,thatMinor's "termination"was of the same unlawfuldesign as his layoff.As to Powell:Bechtold, being asked the reason for "letting him go," independentlyanswered,"As I recall, it was a case of drawing pictures on the side of trailers "It appears that this answer failed to impress even his own counsel,for the attorneythen led with the following question,"Was it reported to you he exercised generalpoor workmanship?"Bechtold replied,"I couldn't say for sure."Finally counselpressed with"Well, in other words, I am trying to get down to the reasons forthe discharge being made at the timeWas he a good worker or poor worker9"Bechtold then answered,"Well, he was reported to be a poor worker." Bechtoldfailed to state,however, either from whom he received any such reports or thespecific nature of them. In short, as to Powell's termination,the Respondent didnot sustain its burdenThe failure to recall him was of a pattern with his unlawfullayoffAs to Threlkeld:Counsel for the Respondent claimed during the hearing that he"quit "Not only is this claim inconsistent with a document placed in evidence bythe Respondent itself showing that this employee was "terminated,"but it has onlythe dubious support of testimony by Chadwick,whom the Respondent claims isnot in a supervisory position.As in other matters,Chadwick's testimony concern-ing this employee consisted mainly in agreeing with the leading nature of the ques-tions put to him.He replied in the affirmative when asked if Threlkeld had toldhim he was going to quit and that he had so reported to Blair.Chadwick's ownindependent testimony is in agreement with that of Threlkeld to the effect that theThursday before the layoff he did stay out of work to look for another job.Credibleevidence establishes,however,that he did not locate a job, returned to work anddid work on Friday,was observed by Blair to be wearing the union button, wastold by Blair that the "union would never come into the plant,"and on the followingMonday morning was told by both Blair and Gottschalk at the plant gate that theplant was shut down for"business difficulties "The Trial Examiner finds in the record no credible support for counsel's claimthat Threlkeld"quit."The failure to recall him was of the same unlawful patternas his layoff.As to the remaining five employees who, according to the Respondent's recordswere also "terminated" and not recalled to work after the layoff(Battle,Day,7QuakerState,Oil Refintng Corporation,121 NLRB 334,337, 338. LIBERTY COACH COMPANY, INC.183Johnson, Mitchell, and Rouse), Bechtold was not questioned as to why they werenot reemployed.Since there is no evidence to support any claim by the Respondent,the Trial Examiner concludes and finds that the failure to recall was an extension ofthe illegal layoff of July 25.D. Conclusions in summaryIn summary, the Trial Examiner concludes and finds that the precipitate shutdownand layoff of the 56 employees listed in section B, above, was in retaliation for theopen display, on the same day, of union buttons at the plant indicating unionadherence, and for the purpose of discouraging such membership.This action,prompted by a discriminatory motive, was clearly unlawful.(Pepsi Cola BottlingCompany of Montgomery,72 NLRB 601;J.B.Wood, an individual, d/b/a WoodManufacturing Company, et al.,95 NLRB 633.) By this unlawful discrimination,and by the following action described heretofore: (1) Superintendent Blair's inter-rogation of employees as to their union membership at the time of hiring, (2) Assist-ant Superintendent Gottschalk's declaration to employee Newman that the plantwould be closed before a union would be recognized, and (3) Supervisor Chadwick'sstatements that the plant would be closed before the Union got in, and that themen would get two checks that Friday, the Respondent has interfered with, re-strained, and coerced employees in the exercise of rights guaranteed by the ActsIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices the TrialExaminer will recommend that it cease and desist therefrom and take affirmativeaction to effectuate the policies of the Act.Itwill be recommended that the Respondent offer immediate and full reinstate-ment to all employees listed herein, who have not been recalled since the layoff ofJuly 25, to their former or substantially equivalent positions, without prejudice totheir seniority rights and other privileges, and make them and all other employeesnamed herein, who were discriminatorily laid off and locked out on July 25 andthereafter, whole for any loss of earnings they may have suffered by reason of thediscrimination against them, by payment to each of them of a sum of money equalto that which he would have earned as wages, absent the discrimination againsthim, and in a manner consistent with Board policy set out in F. W.WoolworthCompany,90 NLRB 289, andCrossett Lumber Company,8NLRB 440.It will be further recommended, in view of the nature of the unfair labor practicesthe Respondent has engaged in, that it cease and desist from infringing in anymanner upon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Millmen Local 2768, United Brotherhood of Carpenters & Joiners of America,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of employeeslisted herein, thereby discouraging membership in the above-named labor organiza-tion, the Respondent has engaged in and is engaging in unfair labor labor practiceswithin the meaning of Section 8(a) (3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in andisengaging in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]8 The Trial Examiner finds the evidence insufficient to sustain the allegation of thecomplaint that Chadwick engaged in surveillance of a union meeting in September 1959.